DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2018/075862 02/08/2018
FOREIGN APPLICATIONS
CHINA 201710087041.2 02/17/2017
	This office action is in response to Applicant’s amendment submitted February 9, 2021.  Claims 1-11 are pending.
The objection to claims 4 and 5 is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-3 and 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment.
	The rejection of claim(s) 1-3 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN106467519 A) is withdrawn because a translation of CN201710087041.2 was submitted.
The rejection of claim(s) 1-4 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 104230894) is withdrawn because R4 is H in Zhang’s compound.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-7 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on August 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following new objections and rejections were necessitated by Applicant’s amendment.

Claim Objections
Claim 1 is objected to because it recites “the first group of function groups” which should be “the first group of functional groups.”  Claims 2-4 and 6-12 are also objected to because they depend from claim 1.  A claim in dependent form incorporates by reference all the limitations of the claim to which it refers.
Claim 5 is objected to because it is not consistent with proper Markush practice, which lists alternatives of compounds.  The examiner suggests amending the claim to recite “A compound” instead of “Compounds,” to insert “or” before the last compound, and to recite all the recited compounds, the racemates, stereoisomers, oxynitrides, or salts at the same time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “PG,” but does not define PG.  
Claim 7 recites that R10 is “preferably” methyl, ethyl, isopropyl, or t-butyl.  It is unclear whether R10 must be methyl, ethyl, isopropyl, or t-butyl, or whether those are merely exemplary.  The full scope of R10 is unclear.

Conclusion
Claims 1-12 are objected to.  Claim 7 is rejected.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623